Citation Nr: 1527368	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals, chip fracture, left foot with degenerative joint disease (DJD).

2. Entitlement to an evaluation in excess of 10 percent for residuals, chip fracture, left foot with DJD and painful, limited motion of the ankle.  

3. Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The increased rating issues and the service connection issue were addressed in two different statements of the case (SOC); however, these SOCs were issued to the Veteran on the same day.  The Board recognizes that the Veteran timely appealed all of the issues listed on the title page by way of submitted a VA Form 9 Substantive Appeal indicating that he desired to appeal all of the issues listed on the SOC and any supplemental SOCs.  The AOJ, in error, limited the scope of the substantive appeal to just the increased rating issues based on the comments in Box 10 of the VA Form 9.  The Veteran has clarified that he was attempting to appeal all three issues with his VA Form 9.  The undersigned took testimony on all three issues on appeal.  As the Board finds that the Veteran properly appealed all three issues with his submission of his VA Form 9, we have jurisdiction over these matters at the present time.  

The Veteran testified before the undersigned at a Travel Board hearing held in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is necessary prior to the final adjudication of the matter.  The last examination of record assessing the severity of the Veteran's left ankle disability was in 2012.  Since then, the Veteran has presented evidence and testimony that his disability has worsened.  As such, a new examination assessing the current level of severity is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Additionally, a new examination and medical opinion must be obtained 

Prior to obtaining a new examination, any and all outstanding treatment records referable to the left ankle and back must be obtained to the extent possible.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should identify any outstanding VA and/or private medical records of evaluation and/or treatment referable to the Veteran's left ankle or back disabilities.  

After acquiring this information and obtaining any necessary authorization (if applicable), the AOJ should obtain and associate any additional relevant records with the claims file.

2. The Veteran should be scheduled for a VA examination to determine the nature and etiology of his low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state (a) whether it is at least as likely as not that the low back disorder manifested in service or is otherwise causally or etiologically related to the Veteran's active service; and (b) whether it is at least as likely as not that the disorder is caused or aggravated by (i.e., permanently worsened by) his service-connected left ankle DJD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. Schedule the Veteran for a VA examination to determine the current nature and severity of the left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  

The examiner should assess the range of motion of his left ankle, and indicate whether there is any functional loss due to pain (measured in degrees) or any additional functional loss due to weakness, fatigability, incoordination, or pain on movement.

The report should include a detailed rationale for any opinions and conclusions rendered.

4. Readjudicate the claim(s) remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



